USDC IN/ND case 3:21-cv-00463-DRL-MGG document 7 filed 07/27/21 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 TYRAY A. BRADLEY, JR.,

                      Plaintiff,

        v.                                         CAUSE NO. 3:21-CV-463 DRL-MGG

 CAMERON FUDGE, STEVEN
 SHIFFLETT, and OWENS,

                      Defendants.

                                   OPINION AND ORDER

       Tyray A. Bradley, Jr., a prisoner without a lawyer, filed a complaint. ECF 1. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review the merits

of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief.

       Mr. Bradley alleges that on June 11, 2021, he was assaulted by three other

prisoners, who severely injured him and stole several items from him. He sues these three

offenders, but this court does not have the ability to hear this case.

       Federal courts are courts of limited jurisdiction, which means that there are

specific requirements that must exist before a federal court may hear a case. Hart v. FedEx
USDC IN/ND case 3:21-cv-00463-DRL-MGG document 7 filed 07/27/21 page 2 of 3


Ground Package Sys. Inc., 457 F.3d 675, 679 (7th Cir. 2006). One type of case that federal

courts may hear are those “arising under the Constitution, laws, or treaties of the United

States.” 28 U.S.C. § 1331. Typically, such jurisdiction for cases brought by prisoners are

based on 42 U.S.C. § 1983, which requires that a plaintiff allege (1) he was deprived of a

federal right (2) by someone acting under color of state law. Hanson v. LeVan, 967 F.3d

584, 597 (7th Cir. 2020) (citing Gomez v. Toledo, 446 U.S. 635, 640 (1980)). Here, however,

Mr. Bradley does not include any state actor as a defendant, nor is it plausible to infer

that the inmates who attacked him were working in concert with a state actor. See Proffitt

v. Ridgway, 279 F.3d 503, 507 (7th Cir. 2002) (noting that a private citizen can be considered

a state actor for purposes of § 1983 by conspiring with a state actor). Section 1983 does

not reach purely private behavior. See Hoskins v. TCF Nat’l Bank, 248 F. App’x 742, 743

(7th Cir. 2007) (concluding that prisoner could not proceed against bank under § 1983

because bank was not a state actor and allegations against bank “describe purely private

business activities”).

       Mr. Bradley doesn’t state a claim under § 1983 or any other federal law that would

supply this court with jurisdiction to hear the case. Nor is there another plausible basis

for jurisdiction alleged in the complaint. “The usual standard in civil cases is to allow

defective pleadings to be corrected, especially in early stages, at least where amendment

would not be futile.” Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018).

However, “courts have broad discretion to deny leave to amend where . . . the

amendment would be futile.” Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009).




                                              2
USDC IN/ND case 3:21-cv-00463-DRL-MGG document 7 filed 07/27/21 page 3 of 3


No additional facts will turn these prisoners into state actors. It is legally frivolous to sue

in a court that lacks subject matter jurisdiction.

       For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A.

       SO ORDERED.

       July 27, 2021                                 s/ Damon R. Leichty
                                                     Judge, United States District Court




                                              3
